^i?;tCf:': fpp'swV °"^*=fe ««a»+;oo


W ""*>**«-03
      William (Wwi &;\fioa
                              ^3-i5
                                                      RECEIVED IN
                                                 COURT OF CRIMINAL APPEALS
                                                        AUS 122315



                                   j ) /•
                                            IF




                             T~^
       Petitioner'srprintedname; ilO\V\\c\Y^ tDflfV. Q>hSo{}
       State bar number, ifapplicabie:                 A/A
       Address:         \) l! bafri ocj ±of) R.d

                  -~~ D^rrrAg^n Un?T                                                ,
       Telephone:                /V H
       Fax:                 N'A                ....

       INiVIAfE?S PEiCLARATOJN^


       I, yUjijLL&YA ^TfJOuuL Jj.<ULj0y1s , am the4r^licMt:^etilro^^(:circle one) and
being presently incMcerated,in"\", f), (\3 -~L A.Qorr^W) Lt/irj:declare under penalty of
perjury that, according to my belief; the facts stated in the above application are true and-correet.


                                                           •Signed on- S".,SW                  ,?20; X5~<,


                                                           Sigpatureiof Applicaht / ^tftion^r (circlesonej




                                                      17




                                                                                            Rey. 0:1/14/4.4-
PETITIONEES INFORMATION

Petitioner's^printed name: W \U\GVYv tyVQ(\A( Q?\VygflO
Address:; •O-^.-t^-CXff >'Aj •fcg>/\_,^
                  .... £o^\a'oa/"T?-,


Telephone:    I         uLJj.           --• - .-••..•••   __
Eax:




                                         Signed on %~ /^                    20 lj3..



                                                               Signature of Petitioner




                                 1-8;




                                                                       Rev. 01/14/T4